DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information referred to in the IDS filed November 27, 2019 are approved.

Drawings
	The drawings filed September 23, 2019 are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “added or removed from of the ballast tank in line 11.  This recitation is grammatically vague, thereby rendering the claim as indefinite.
Claims 12-18 are indefinite as each depends from an indefinite claim.
Claim 19 recites the limitation “(VTOL)” in line 1.  This limitation is vague.  Only identifying reference characters from the drawings can be included within a claim.  
Claim 19 recites the limitation “added or removed from of the ballast tank in line 12.  This recitation is grammatically vague, thereby rendering the claim as indefinite.
Claim 20 recites the limitation “The VTOL aircraft of claim 19” in line 1.  It is unclear if this is intended to represent the same structure as the previously set forth “A vertical takeoff and landing (VTOL) aircraft”.  See claim 19.
Claim 20 recites the limitation “from the load cell couple to the seat” in lines 2 to 3.  This recitation is grammatically vague, thereby rendering the claim as indefinite.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 11 and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 12-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Arthur (8341780) and Simecek et al (20200376989) shows a seating device having a ballast assembly (34).  Hiemenz et al (20110035118) shows a seating device with a system for controlling energy absorption.  Lou et al (10166889) shows an energy attenuator and damper for a seating system.  Trefethern et al (4700648) shows a seating system with an attached ballast.  Gaillimore et al (9387929) shows a VTOL aircraft.  A seat assembly having a ballast system is shown by each of RU2006116171A, RU2377527C1, and RU2327970C2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn				                          /MILTON NELSON JR/July 12, 2022                                               Primary Examiner, Art Unit 3636